Case 1:20-cv-21457-KMW Document 94 Entered on FLSD Docket 04/27/2020 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA

                                Case No.: 20-CV-21457-WILLIAMS

  ANTHONY SWAIN, et al.,

         Plaintiffs,
  v.

  DANIEL JUNIOR, in his official capacity
  as Director of the Miami-Dade Corrections
  and Rehabilitation Department; MIAMI-
  DADE COUNTY, FLORIDA,

        Defendants.
  _____________________________________/

                                       NOTICE OF FILING

         Defendants hereby give notice of filing the attached state court procedures in opposition to

  Plaintiffs’ Motion for Preliminary Injunction [ECF No. 3].


   Exhibit/       Description

   Attachment

   No.

         1        COVID-19 Criminal Division Procedures



         2        Eleventh Judicial Circuit Administrative Order 20-03



         3        Eleventh Judicial Circuit Administrative Order 20-04




                                                   1

                        OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                         TELEPHONE (305) 375-5151
Case 1:20-cv-21457-KMW Document 94 Entered on FLSD Docket 04/27/2020 Page 2 of 3



  Dated: April 27, 2020                           Respectfully submitted,

                                                  ABIGAIL PRICE-WILLIAMS
                                                  Miami-Dade County Attorney
                                                  Stephen P. Clark Center
                                                  111 N.W. 1st Street, Suite 2810
                                                  Miami, Florida 33128

                                          By:     /s/ Erica Zaron
                                                  Erica Zaron, Esq.
                                                  Assistant County Attorney
                                                  Fla. Bar. No. 0514489
                                                  Telephone: (305) 375-5151
                                                  Facsimile: (305) 375-5611
                                                  Email: zaron@miamidade.gov
                                                  Attorney for Defendants




                                                     2

                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                           TELEPHONE (305) 375-5151
Case 1:20-cv-21457-KMW Document 94 Entered on FLSD Docket 04/27/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on the above date a true and correct copy of the foregoing was served

  on all counsel of record via CM/ECF.

                                                /s/ Erica Zaron_________
                                                Assistant County Attorney




                                                   3

                        OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                         TELEPHONE (305) 375-5151
